DISMISS and Opinion Filed April 5, 2022




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00870-CV

                     ERICA ROSS, Appellant
                              V.
       THE ESTATE OF ANNIE LOISE GRAY DONALD MORTON,
                      EXECUTOR, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03427-C

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      After appellant failed to timely file her brief, we directed appellant by postcard

to file the brief within ten days and cautioned her that failure to do so would result

in the dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1).

To date, appellant has not filed her brief or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).



                                       /Robert D. Burns, III/
                                       ROBERT D. BURNS, III
                                       CHIEF JUSTICE


210870F.P05




                                    –2–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

ERICA ROSS, Appellant                          On Appeal from the County Court at
                                               Law No. 3, Dallas County, Texas
No. 05-21-00870-CV           V.                Trial Court Cause No. CC-21-03427-
                                               C.
THE ESTATE OF ANNIE LOISE                      Opinion delivered by Chief Justice
GRAY DONALD MORTON,                            Burns. Justices Molberg and
EXECUTOR, Appellee                             Goldstein participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is


Judgment entered April 5, 2022




                                         –3–